14‐2150 
        Nascimento v. Delta Bank and Trust Co. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 30th day of April, two thousand fifteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     DEBRA ANN LIVINGSTON, 
                     DENNY CHIN, 
                                  Circuit Judges. 
        ____________________________________________  
         
        CARLOS ROBERTO ORTIZ NASCIMENTO, 
         
                                  Plaintiff‐Appellant, 
         
                     ‐v.‐                                        No. 14‐2150 
         
        LUCIA FARIA,  
         
                                  Intervenor‐Appellee, 
         
        DELTA BANK AND TRUST COMPANY, 
         
                                  Defendant. 
        ____________________________________________  
____________________________________________  
 
FOR APPELLANT:        V. DAVID RIVKIN, Carlton Fields Jorden Burt P.A., 
                         New York, NY. 
 
FOR APPELLEE:            CHAYA F. WEINBERG‐BRODT (Hollis Gonerka 
                         Bart, on the brief), Withers Bergman LLP, New York, 
                         NY. 
____________________________________________  
 
      Appeal from the United States District Court for the Southern District of 
New York (Berman, J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the order of the District Court be and hereby 

is AFFIRMED. 

      Plaintiff‐Appellant Carlos Roberto Ortiz Nascimento (“Nascimento”) 

appeals from an order of the United States District Court for the Southern 

District of New York, granting Intervenor‐Appellee Lucia Faria’s (“Faria”) 

motion to quash a subpoena served on Defendant Delta Bank and Trust 

Company (“Delta Bank”) pursuant to a prior discovery order under 28 U.S.C. 

§ 1782. 

      The District Court held that although it was authorized to uphold the 

discovery order because Section 1782’s statutory requirements were satisfied, it 

would in its discretion grant Faria’s motion to quash the Delta Bank subpoena.  


                                         2
The District Court found that Nascimento’s Section 1782 application — filed (i) 

after related Brazilian family court proceedings were litigated to judgment and 

pending on appeal, and (ii) over thirteen years after Nascimento was first made 

aware that a subpoena was needed — was “inexcusably untimely” and not an 

“efficient means of assistance” to the Brazilian proceedings.    

       A district court “is not required to grant a [Section] 1782(a) discovery 

application simply because it has the authority to do so.”  Intel Corp. v. Advanced 

Micro Devices, Inc., 542 U.S. 241, 264 (2004).  Rather, once statutory requirements 

are met, “a district court is free to grant discovery in its discretion.”  Brandi‐

Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76, 80 (2d Cir. 2012) (internal 

quotation marks omitted).  The court has abused that discretion if its decision is 

based on “an erroneous view of the law or on a clearly erroneous assessment of 

the evidence, or [it has] rendered a decision that cannot be located within the 

range of permissible decisions.”  Sims v. Blot, 534 F.3d 117, 132 (2d Cir. 2008) 

(internal quotation marks and citations omitted). 

      Specifically, this Court has recognized that “[d]istrict courts must exercise 

their discretion under [Section] 1782 in light of the twin aims of the statute: 

‘providing efficient means of assistance to participants in international litigation 




                                            3
in our federal courts and encouraging foreign countries by example to provide 

similar means of assistance to our courts.’”  Brandi‐Dohrn, 673 F.3d at 81 (quoting 

In re Metallgesellschaft, 121 F.3d 77, 79 (2d Cir. 1997)).  Here, the District Court’s 

order quashing the Delta Bank subpoena — because Nascimento’s discovery 

efforts  were “inexcusably untimely” and would not provide an “efficient means 

of assistance” to the foreign proceedings — was not an abuse of the court’s 

discretion.  

       We have considered all of Nascimento’s remaining arguments and find 

them to be without merit.  Accordingly, for the reasons set forth above, the order 

of the District Court is AFFIRMED. 

 

                                         FOR THE COURT: 
                                         Catherine O’Hagan Wolfe, Clerk 
 
                                           




                                              4